PER CURIAM.
Petition for writ of certiorari is denied without prejudice to a plenary appeal following entry of a final appealable order or judgment. Petitioners’ motion for attorney’s fees is denied. Respondents’ motion for attorney’s fees is granted conditioned upon respondents being found to be the ultimate prevailing parties. See National Union Fire Ins. Co. v. Brown, 211 So.2d 13 (Fla.1968); State Farm Mut. Auto. Ins. Co. v. Carrico, 211 So.2d 14 (Fla.1968); State Farm Mut. Auto. Ins. Co. v. Stack, 543 So.2d 782 (Fla. 3d DCA 1989); Morand v. Stonebumer, 516 So.2d 270 (Fla. 5th DCA 1987), review denied, 525 So.2d 879 (Fla.1988).